FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-2231
                 _____________________________

DANIEL ALBERT STANDARD,

    Appellant,

    v.

STATE, DEPARTMENT OF
REVENUE, CHILD SUPPORT
ENFORCEMENT PROGRAM and
TARA LYNN CURTIS,

    Appellees.
                 _____________________________


On appeal from an order rendered by the Department of
Revenue.


                         August 3, 2018


PER CURIAM.

    Appellant challenges on appeal the Department of Revenue’s
administrative paternity and support order, entered in
proceedings under sections 409.256 and 409.2563, Florida
Statutes. Appellant seeks judicial review of the administrative
order pursuant to sections 409.256(12) and 409.2563(10)(a).

    Because Appellant failed to participate in the administrative
proceedings by returning the forms for financial information
supplied him by the Department and failed to request an
administrative hearing after notice of his right to do so and the
consequences for failing to do so, Appellant has not preserved any
issue for this Court’s appellate review. By waiving his right to a
hearing, Appellant waived his ability to challenge the sufficiency
of the evidence to support the Department’s determination of his
child support obligations. See § 409.2563(7)(b), Fla. Stat.

     Even if Appellant had preserved any issues for appellate
review, the grounds he asserts for setting aside the
administrative order would have no merit. We are required to
affirm final agency action unless Appellant shows a ground for
setting such action aside, as provided by section 120.68, Florida
Statutes. § 120.68(8), Fla. Stat. Appellant fails to establish any
of the statutory grounds. His assertion of an agreement with the
child’s mother that no retroactive child support is owed is legally
irrelevant because parents may not contract away or waive the
rights of their child for support. Lancaster v. Lancaster, 228 So.
3d 1197, 1198 (Fla. 1st DCA 2017).               Accordingly, the
administrative paternity and support order is

    AFFIRMED.

BILBREY, WINOKUR, and JAY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Daniel Albert Standard, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Toni C. Bernstein, Senior
Assistant Attorney General, and Carrie R. McNair, Assistant
Attorney General, Tallahassee, for Appellees.




                                2